                    Case 1:18-cr-00176-JTN ECF No. 65 filed 03/28/19 PageID.544 Page 1 of 2

                           UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                            CRIMINAL MINUTE SHEET
USA v.       Babubhai Bhurabhai Rathod                                                   DISTRICT JUDGE:          Janet T. Neff

    CASE NUMBER                       DATE                TIME (begin/end)               PLACE                     INTERPRETER
      1:18-cr-176                    3/28/2019         9:24 AM - 10:37 AM;            Grand Rapids
                                                       10:52 AM - 12:17 PM



                                                              APPEARANCES
Government:                                              Defendant:                                          Counsel Designation:
Adam B. Townshend, Raymond E. Beckering, III             A. Summer McKeivier                                 Retained

             TYPE OF HEARING                                  DOCUMENTS                                    CHANGE OF PLEA
    Arraignment:                                     Defendant's Rights                     Charging Document:
       mute             nolo contendre                                                            Read           Reading Waived
                                                     Waiver of Indictment
       not guilty       guilty                                                             Guilty Plea to Count(s)
                                                     Other:
    Final Pretrial Conference                                                               of the
    Detention        (waived     )
                                                                                           Count(s) to be dismissed at sentencing:
✔   Motion Hearing
    Revocation/SRV/PV                            Court to Issue:

    Bond Violation                                   Order of Detention                          Presentence Report Ordered
    Change of Plea                                   Notice of Sentencing                        Presentence Report Waived
                                                     Order Appointing Counsel                    Plea Accepted by the Court
✔   Sentencing
    Trial
                                                 ✔   Other:                                      Plea Taken under Advisement
                                                 Order and Judgment
    Other:                                                                                       No Written Plea Agreement

                                                               SENTENCING

Imprisonment: 120 Months/24 Months                                    Plea Agreement Accepted:        ✔   Yes       No
                                                                      Defendant informed of right to appeal:       ✔ Yes           No
Probation:
                                                                      Counsel informed of obligation to file appeal:       ✔ Yes        No
Supervised Release: 3 Years/1 Year
Fine: $ Waived                                                        Conviction Information:
                                                                              Date: 8/20/2018
Restitution: $939,795.89
                                                                              By: Plea
Special Assessment: $ 200.00
                                                                              As to Count (s): One and Two
ADDITIONAL INFORMATION:
Hearing regarding ECF No. 56 and sentencing hearing held.




                    CUSTODY/RELEASE STATUS                                                BOND AMOUNT AND TYPE

Remanded to USM                                                           $

CASE TO BE:                                                           TYPE OF HEARING:

Reporter/Recorder:         Kathy Anderson                              Case Manager:            R. Wolters
                CasePage
Criminal Minute Sheet 1:18-cr-00176-JTN
                          2 of 2                  ECF No. 65 filed 03/28/19 PageID.545 Page 2 of 2
USA v. Babubhai Bhurabhai Rathod
Case No.: 1:18-cr-176
Date: 3/28/2019
WITNESSES:

Govt Deft                                                  Name of Witness

            Investigator Barbara Birdsong




EXHIBITS:

Govt Deft I.D.                                              Description                               Admitted

                  M, N, O, P, Q, R, S, T, E, F, U, G, I, K, J, L                                     Yes




ADDITIONAL INFORMATION:
